Citation Nr: 0433396	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  96-13 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos, including reactive airway disease.

2.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1977 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In February 2001, the Board remanded this case for 
further development.  In October 2003, the Board again 
remanded the above issues for a VA pulmonary examination.  A 
VA examination was scheduled and the veteran was notified of 
the consequences of not attending, but the veteran cancelled 
the examination.  The case is now again before the Board.


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic lung 
disability relating to residuals of asbestos exposure, 
including reactive airway disease.

2.  There is no medical diagnosis of current disability 
relating to residuals of pneumonia.


CONCLUSIONS OF LAW

1.  Residuals of asbestos exposure, including reactive airway 
disease were not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Residuals of pneumonia were not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in June 2001 and 
April 2004 RO letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the VCAA letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claims in March 
1995 and February 2000 came before passage of the VCAA in 
late 2000.  No notification could, therefore, have been given 
prior to the RO's decision.  It is arguable that the VCAA 
notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect 
with respect to the timing of the VCAA notice in this case 
was harmless error for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the June 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records.  The veteran was afforded a VA 
examination with chest X-ray in August 1994 and September 
1999.  The Board notes that a recent VA pulmonary examination 
detailing any diagnosis and providing an etiology opinion has 
not been given.  The reason, however, this examination is not 
part of the record is that the veteran cancelled his 
appointment and had failed to show for previous examination 
appointments.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with these issues.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran was treated 
for pneumonia in October 1983.  After several treatments 
during the month, the examiner reported that the pneumonia 
was "resolving".  While in service the veteran reported 
that he was exposed to asbestos dust on the USS THOMAS A. 
EDISON (SSBN 610).  The veteran claimed that he was exposed 
daily for more than a year but less than five years during 
his "installation or removal of asbestos lagging or pipes".  
The Medical Surveillance Action Level that the veteran was 
exposed to was figured as 0.5 fibers per cubic centimeters of 
air.  In a January 1985 treatment record the examiner found 
that his lungs were clear.  In a February 1985 Report of 
Medical History the veteran affirmatively reported that he 
did not have nor had he a history of pain or pressure in his 
chest, chronic cough, or coughing up blood.  On the report 
the veteran reported he did have shortness of breath.  
However, the February 1985 Report of Medical Examination 
shows that the veteran's lungs and chest were clinically 
evaluated as normal.

A VA examination with chest X-ray was conducted on the 
veteran in August 1994.  At the examination the examiner 
found that the veteran's lungs were clear and no disease or 
residuals to pneumonia were found.  On the X-ray the heart 
size was normal, lungs clear with bilateral pleural 
thickening noted, with the right being greater than the left.  
A hazy density in the left upper thorax was found to possibly 
represent a pleural plaque superimposed over the left third 
anterolateral rib.  Otherwise the X-ray was found to be 
unremarkable.  The examiner stated that "[n]o pleural 
calcifications are found to suggest the presence of asbestos-
related pleural disease."  Another VA examination with chest 
X-ray was administered in September 1999.  In that 
examination the chest X-ray was normal with no abnormalities 
of the lungs, heart, or bones.  The pulmonary function tests 
were normal and there was no clinical evidence of asbestosis 
found.  The veteran was not diagnosed with a lung disability 
at either VA examination.  

VA treatment records from February 1999 to March 2002 reflect 
several complaints from the veteran of shortness of breath.  
It does not appear that the examiners determined the cause of 
the shortness of breath.  The examiners listed several 
possible causes, such as his obesity, asthma, or residuals of 
pneumonia; however, no etiology opinion was recorded by the 
treating physicians.  The medical records also reflected 
treatment for respiratory infections and coughs, but again no 
disability was diagnosed.   

The VA has attempted to provide the veteran with a VA 
pulmonary examination with etiology opinion several times 
during the course of this appeal.  An examination was 
scheduled for the veteran in January 2002 but the veteran 
claimed he never received notification.  Another examination 
was scheduled for the veteran in March 2002; however, the 
veteran cancelled it because he claimed he could not afford 
to travel to the location.  The RO again attempted to 
schedule the veteran in January 2003 for an examination and 
apparently made travel money available.  An examination was 
scheduled for the veteran in April 2004 but the veteran 
failed to appear.  

The Board notes that the VA has a duty to assist the veteran 
and a more recent pulmonary examination with etiology opinion 
would have been helpful.  However, the veteran must also 
cooperate in obtaining necessary evidence, as "the duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Since the veteran has failed to 
appear for any VA examination after repeated attempts by the 
RO to accommodate him, the Board must render an opinion on 
the evidence now of record.  See 38 C.F.R. § 3.655(b).  

Although service medical records do document pneumonia as 
well as asbestos exposure, it does not appear that the 
veteran suffers current chronic disability as a result.  It 
is significant that his lungs and chest were clinically 
evaluated as normal at the time of his discharge examination 
in February 1985.  The record at that time showed the prior 
pneumonia as well as the veteran's complaints of shortness of 
breath.  However, the examiner nevertheless found no evidence 
of respiratory disability.  

There is no medical evidence of residuals of pneumonia in the 
record.  There is no medical evidence of residuals of 
asbestos exposure, including reactive airway disease.  In 
fact, there is no medical evidence of a current diagnosis for 
any lung disability in the record.  There is no evidence that 
a current chronic disability exists.  Both the August 1994 
examination and the September 1999 examination reflected a 
normal chest X-ray with no diagnosed disabilities.  VA 
treatment records reflected treatment for shortness of 
breath, coughs, and respiratory infections, but no chronic 
diagnosis was recorded.  The veteran may claim he has a 
current disability but since he is not a medical doctor he is 
not competent to make a diagnosis.  Medical diagnoses and 
opinions as to medical etiology require diagnostic skills and 
must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As already noted, the record does show pneumonia during 
service as well as exposure to asbestos.  However, the 
absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

In sum, when a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
chronic disability.  Without a current disability there 
cannot be a service-connected disability.  See 38 C.F.R. 
§ 3.303(a).  Since there is no current chronic disability, 
the veteran's claims for service connection must be denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



